PER CURIAM.
By this appeal, we are requested to review the propriety of an order denying the appellant’s petition for relief filed pursuant to Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix.
The appellant originally pleaded not guilty with the assistance of the public defender. He later obtained private counsel and changed his plea to guilty as the trial commenced. We have examined the record *63and find no error. See: Thomas v. State, Fla.App.1965, 172 So.2d 245; Knight v. State, Fla.App.1965, 175 So.2d 98. (opinion filed May 18, 1965).
Therefore, the order here under review is hereby affirmed.
Affirmed.